EXHIBIT 10.2

 

NPTest Holding Corporation

2003 Stock Incentive Plan

(as amended effective December 2003)

 

Section 1. Purpose. The purposes of the NPTest Holding Corporation Stock
Incentive Plan (this “Plan”) are to promote the interests of NPTest Holding
Corporation, a Delaware company (together with its successors and assigns, the
“Company”) and its stockholders by (i) attracting and retaining exceptional
executive personnel, employees, directors, and consultants of the Company and
its Affiliates (as defined below); (ii) motivating employees, consultants and
directors by means of performance related incentives to achieve long range
performance goals; and (iii) enabling employees, consultants and directors to
participate in the long term growth and financial success of the Company.

 

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

“Award” means any Option or other stock-based award granted hereunder.

 

“Award Agreement” means any written agreement, contract, other instrument or
document evidencing any Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise defined in any Employment Agreement or Award
Agreement:

 

(i) a Participant’s willful and continued failure substantially to perform his
or her duties (other than as a result of total or partial incapacity due to
physical or mental illness);

 

(ii) a Participant’s gross negligence or willful malfeasance in the performance
of his or her duties;

 

(iii) a Participant’s commission of an act constituting fraud, embezzlement or
any other act constituting a felony;

 

(iv) a Participant being repeatedly under the influence of illegal drugs or
alcohol while performing his or her duties;

 

(v) a Participant’s unauthorized use or disclosure of any confidential
information or trade secrets of the Company or any of its Affiliates; or

 

(vi) any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its Affiliates as
determined in

 



--------------------------------------------------------------------------------

the reasonable discretion of the Company, including a Participant’s breach of
the provisions of any non-solicitation covenant in favor of the Company or its
Affiliates binding upon such Participant.

 

“Change of Control” means the occurrence of one of the following events:

 

(i) the consummation of a merger or consolidation of the Company with or into
any other entity pursuant to which the stockholders of the Company immediately
prior to such merger or consolidation hold less than 50% of the voting power of
the surviving entity;

 

(ii) the sale or other disposition of all or substantially all of the Company’s
assets; or

 

(iii) any acquisition by any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act and other than the direct and
indirect stockholders of the Company immediately after the Effective Date) of
the beneficial ownership of 50% or more of the voting power of the Company’s
equity securities in a single transaction or series of related transactions,
other than in an underwritten public offering of the securities of the Company;

 

provided, however, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means a committee of one or more members of the Board designated by
the Board to administer the Plan. Until otherwise determined by the Board, the
full Board shall be the Committee under the Plan.

 

“Consultant” means any natural person, including an advisor, engaged by the
Company or an Affiliate to render bona fide consulting or advisory services.

 

“Director” means a member of the Board.

 

“Disability” shall mean “permanent and total disability” as defined in Section
22(e)(3) of the Code.

 

“Employee” means an employee of the Company or any of its Affiliates.

 

“Employment Agreement” means an employment agreement entered into between a
Participant and the Company or any of its Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Exercise Price” means the purchase price of the Option as set forth in the
Award Agreement.

 

“Fair Market Value” means, with respect to a Share as of any date of
determination, the reported closing selling price of a share of such class of
common stock on such exchange or market as is the principal trading market for
such class of common stock on the date in question, as such price is published
in The Wall Street Journal. If there is no closing selling price for the common
stock on the date in question, the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists. If
such class of common stock is not listed on an exchange or principal trading
market on such date, the fair market value of a Share shall be determined by the
Committee in good faith taking into account such factors as the Committee shall
in its sole discretion deem relevant or appropriate.

 

“Incentive Stock Option” means a right to purchase Shares from the Company that
is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

“Non-Qualified Stock Option” means a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is not intended to be an
Incentive Stock Option.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Participant” means a Person granted an Award under the Plan (and to the extent
applicable, any heirs or legal representatives thereof).

 

“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of common stock of the Company or such other securities as
may be designated by the Committee from time to time.

 

Section 3. Administration.

 

(a) Authority of the Committee. Subject to the terms of the Plan, applicable law
and contractual restrictions affecting the Company, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant and
the exercise price or purchase price, if applicable; (iii) determine the number
of Shares to be covered by, or with respect to which payments, rights, or other
matters are to be calculated in connection with, Awards; (iv) determine the
terms and conditions (including the

 

3



--------------------------------------------------------------------------------

vesting schedule, if any) of any Award and Award Agreement; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended; (vi) determine whether,
to what extent, and under what circumstances cash, Shares, other securities,
other Awards, other property, and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) establish,
amend, suspend, or waive such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and (ix)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

 

(b) Committee Composition. If the Board in its discretion deems it advisable,
the Board may provide that the Committee may consist solely of two or more
“Outside Directors” as defined in the regulations under Section 162(m) of the
Code and/or solely of two or more “Non-Employee Directors” as defined in Rule
16b-3.

 

(c) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any of its
Affiliates, any Participant, any holder or beneficiary of any Award, any
stockholder and any Employee.

 

Section 4. Shares Available for Awards.

 

(a) Shares Available. Subject to adjustment as provided in this Section, the
number of Shares with respect to which Awards may be granted under the Plan
shall not exceed 3,821,851, plus an annual increase on the first day of each
fiscal year during the term of the Plan beginning January 1, 2005 through
January 1, 2010, in each case in an amount equal to the lesser of (i) 1,700,000
shares, (ii) 4.0% of the number of shares of the Common Stock outstanding on
such date, or (iii) an amount determined by the Board. Such Shares shall consist
of authorized but unissued or reacquired shares, including shares repurchased by
the Company on the open market. If, after the effective date of the Plan, any
Shares covered by an Award granted under the Plan or to which such an Award
relates are forfeited, terminate or are otherwise canceled without the delivery
of Shares, then the Shares covered by such Award, or to which such Award
relates, shall again become Shares with respect to which Awards may be granted.
Unvested Shares issued under the Plan and subsequently cancelled or repurchased
by the Company, at a price per share not greater than the original issue price
paid per share pursuant to any of the Company’s repurchase rights under the Plan
shall be added back to the number of Shares reserved for issuance under the
Plan. Should the exercise price of an Option be paid with Shares or should
Shares otherwise issuable under the Plan be withheld by the Company in
satisfaction of tax withholding obligations arising out of transactions under
the Plan, then the number of Shares available for issuance under the Plan shall
be reduced by the gross number of shares underlying the Award, and not by the
net number of Shares issued to the holder of such Award. Shares

 

4



--------------------------------------------------------------------------------

underlying one or more exercised stock appreciation rights shall not be
available for subsequent issuance under the Plan.

 

(b) Section 162(m) Limitation. Subject to the provisions below relating to
adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than 875,000 shares of Common Stock
during any calendar year.

 

(c) Adjustments. In the event that the number of issued Shares is increased or
decreased as a result of a stock dividend, stock split, reverse stock split,
combination or reclassification of Shares or any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company (provided that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”),
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number of Shares of the Company (or number and kind of other
securities or property) with respect to which Awards may thereafter be granted,
(ii) the maximum number of Shares of the Company for which any one person may be
granted Awards per calendar year pursuant to Section 4(b) of the Plan, (iii) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (iv) the grant or
exercise price with respect to any Award.

 

Section 5. Eligibility.

 

(a) General. Any Employee, Consultant or Director shall be eligible to be
selected by the Committee to receive an Award under the Plan.

 

(b) Incentive Stock Options. Only Employees shall be eligible for the grant of
Incentive Stock Options.

 

(c) Non-Employee Directors. Stock Awards may be granted to Non-Employee
Directors in accordance with the policies established from time to time by the
Board specifying the number of shares (if any) to be subject to each such Stock
Award and the time(s) at which such awards shall be granted. Stock Awards
granted to Non-Employee Directors shall be on terms and conditions determined by
the Board, subject to the provisions of the Plan.

 

Section 6. Stock Options.

 

(a) Grants. The Committee is authorized to grant Options to Participants with
the terms and conditions set forth in this Section 6 and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.

 

(b) Type of Option. The Committee shall have the authority to grant Incentive
Stock Options, Non-Qualified Stock Options or both. In the case of Incentive
Stock Options, the terms and conditions of such grants shall be subject to and
comply with the provisions of Section 422 of the Code, as from time to time
amended, or any successor provision thereto, and any regulations implementing
such statute.

 

5



--------------------------------------------------------------------------------

(c) Exercise Price. The Committee in its sole discretion shall establish the
Exercise Price at the time each Option is granted. The Exercise Price of any
Option shall not be less than 100% of the Fair Market Value at the time such
option is granted.

 

(d) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of Federal or state securities laws,
as it may deem necessary or advisable, of any applicable jurisdiction.

 

(e) Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price is received by the Company, together
with any documentation required by the Company and any applicable taxes. Such
payment may be made: (i) in cash; (ii) if approved by the Committee, in Shares
(the value of such Shares shall be their Fair Market Value on the date of
exercise) owned by the Participant for the period required to avoid a charge to
the Company’s earnings for financial reporting purposes (which is generally six
months); (iii) if approved by the Committee, by a combination of the foregoing;
(iv) if approved by the Committee, in accordance with a cashless exercise
program; or (v) in such other manner as permitted by the Committee at the time
of grant or thereafter.

 

Section 7. Other Stock-based Awards.

 

(a) Other Stock-based Awards. The Committee is hereby authorized to grant to
Participants such other Awards (including, without limitation, grants of
restricted stock, restricted stock units, rights to purchase stock, warrants and
rights to dividends and dividend equivalents) that are denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Shares (including, without limitation, securities convertible into Shares)
as are deemed by the Committee to be consistent with the purposes of the Plan.
Subject to the terms of the Plan, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including, without limitation, cash, Shares, other securities, other
Awards, other property, or any combination thereof, as the Committee shall
determine.

 

Section 8. Effect of Termination of Employment or Service.

 

(a) Termination of Employment or Service. Except as the Committee may otherwise
provide at the time the Award is granted or thereafter, or as required to comply
with applicable law, if the Participant’s employment or service with the Company
and its Affiliates is terminated by Participant or by the Company for any reason
(other than death or Disability or by the Company for Cause), then (i) to the
extent not yet vested as of the date of termination, an Award shall immediately
be forfeited, and (ii) to the extent vested as of the date of termination, an
Award may be retained and, if applicable, exercised until the earlier of (A) the
date three months (or such longer or shorter period, if any, specified in the
applicable Award Agreement or Employment Agreement) after such termination of
employment or service or (B) the date such Award would have expired had it not
been for the termination of employment or service, after which time, in either
case, such Award shall expire.

 

6



--------------------------------------------------------------------------------

(b) Death or Disability. Except as the Committee may otherwise provide at the
time the Award is granted or thereafter, or as required to comply with the laws
of the particular jurisdiction, if the Participant’s employment or service with
the Company and its Affiliates is terminated by reason of death or Disability,
then (i) to the extent not yet vested as of the date of termination, an Award
shall immediately be forfeited, and (ii) to the extent vested as of the date of
termination, the Award may be retained and, if applicable, exercised by the
Participant or his successor (if employment or service is terminated by death)
until the earlier of (A) the date one year after such termination of employment
or service or (B) the date such Award would have expired had it not been for the
termination of such employment or service, after which time, in either case,
such Award shall expire.

 

(c) Cause. Except as the Committee may otherwise provide at the time the Award
is granted or thereafter, or as required to comply with applicable law, if the
Participant’s employment or service with the Company and its Affiliates is
terminated by the Company or an Affiliate for Cause, all Awards shall be
forfeited and shall expire immediately upon the Company dispatching notice or
advice to the Participant that the Participant’s employment has been terminated
for Cause.

 

Section 9. Amendment and Termination.

 

(a) Amendment or Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax or regulatory requirement, for which or with which the Board
deems it necessary or desirable to qualify or comply. Notwithstanding anything
to the contrary herein, the Committee may amend the Plan or the terms of any
Award in such manner as may be necessary so as to have the Plan conform with
local rules and regulations in any jurisdiction outside the United States. Any
such amendment, alteration, suspension, discontinuance or termination that would
adversely affect the rights of a Participant or any holder or beneficiary of any
Award theretofore granted shall not to that extent be effective with respect to
such Award without the consent of the affected Participant, holder or
beneficiary, except as otherwise provided in Section 10 below or elsewhere in
the Plan.

 

(b) Amendment or Termination of Awards. Subject to the terms of the Plan and
applicable law, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively; provided that any such
waiver, amendment (other than any amendment to Section 10 hereof), alteration,
suspension, discontinuance, cancellation or termination that would adversely
affect the rights of a Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary, except as otherwise provided in
Section 10 below or elsewhere in the Plan or the applicable Award Agreement.

 

Section 10. Corporate Transactions.

 

(a) Corporate Transactions. Any provision of this Plan or any Award Agreement to
the contrary notwithstanding, in the event of a Change of Control, the
Committee, in its sole

 

7



--------------------------------------------------------------------------------

discretion, (i) may cause any outstanding Award to be (x) continued by the
Company, (y) assumed, or substituted with a substantially equivalent award, by
the successor company (or its parent or any of its subsidiaries), or (z)
canceled in consideration of a cash payment or alternative Award, if applicable,
made to the holder of such canceled Award equal in value to the Fair Market
Value of such canceled Award less any exercise price (provided that the
Committee may determine that only holders of vested Awards shall receive any
such cash payment or alternative Award); or (ii) may take any other action or
actions with respect to the outstanding Awards that it deems appropriate. Any
Award (or any portion thereof) not continued or assumed by the Company or the
successor company (or its parent or any of its subsidiaries), as applicable,
pursuant to the foregoing shall terminate on such Change of Control and the
holder thereof shall be entitled to no consideration for such Award.

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
such event.

 

Section 11. General Provisions.

 

(a) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis.

 

(b) Nontransferability of Awards. Except to the extent otherwise provided in an
Award Agreement, no Award shall be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant, except by will or the
laws of descent and distribution.

 

(c) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Participants, or holders or beneficiaries of Awards. The
terms and conditions of Awards need not be the same with respect to each
recipient.

 

(d) Lock-up Period. Unless otherwise determined by the Committee, Shares shall
not be issued under this Plan unless the Participant agrees that he or she will
not sell, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any Shares (or other securities of the Company) held by the
Participant prior to the date 180 days following the effective date of a
registration statement with respect to any underwritten public offering by the
Company of its equity securities as requested by the managing underwriters for
such offering, including an initial public offering.

 

(e) Share Certificates. Certificates issued in respect of Shares shall, unless
the Committee otherwise determines, be registered in the name of the Participant
or its permitted transferees and shall be deposited by such Participant or
permitted transferee, together with a stock power endorsed in blank, with the
Company. When the Participant ceases to be bound by any transfer restrictions
set forth herein or in the applicable Award Agreement, the Company shall deliver
such certificates to the Participant upon request. Such stock certificate shall
carry such appropriate legends, and such written instructions shall be given to
the Company transfer

 

8



--------------------------------------------------------------------------------

agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws. All certificates for Shares or
other securities of the Company or any of its Affiliates delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission or any stock exchange upon which such Shares or other
securities are then listed and any applicable laws or rules or regulations, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

(f) Withholding. A Participant may be required to pay to the Company or any of
its Affiliates, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant, the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable income, employment or social
insurance withholding taxes in respect of an Award, its exercise, or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes. The Committee may provide for additional cash
payments to holders of Awards to defray or offset any tax arising from any such
grant, lapse, vesting, or exercise of any Award. The Company’s obligation to
deliver Shares underlying any Award shall be subject to the satisfaction of all
applicable income, employment, and social insurance tax withholding
requirements.

 

(g) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto.

 

(h) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to stockholder approval if such approval is required), and
such arrangements that may be either generally applicable or applicable only in
specific cases.

 

(i) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate and shall not lessen or effect the right of the Company
or its Affiliates to terminate the employment or service of a Participant at any
time for any reason, with or without cause.

 

(j) Rights as a Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be issued under the Plan until he or
she has become the holder of such Shares.

 

(k) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of California without resort
to that State’s conflicts of laws rules.

 

9



--------------------------------------------------------------------------------

(l) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(m) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant in connection therewith shall
be promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.

 

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(o) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash or other securities or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

(p) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(q) Proprietary Information and Inventions Agreement. A Participant shall, as a
condition precedent to the exercise or settlement of an Award, have executed and
be in compliance with the Company’s (or its subsidiary’s) standard form of
confidentiality and non-disclosure agreement.

 

(r) Modification of Plan or Award Terms for non-U.S. Participants. The Committee
shall have the discretion and authority to grant Awards with such modified terms
as the Committee deems necessary or appropriate in order to comply with or take
advantage of the laws of the particular jurisdiction in which the Participant
resides or is employed, and may establish a subplan under this Plan for such
purposes.

 

10



--------------------------------------------------------------------------------

Section 12. Term of the Plan.

 

(a) The Plan shall remain in effect until terminated by the Board under the
terms of the Plan, provided that in no event may Incentive Stock Options be
granted under the Plan later than ten years from the date the Plan was adopted
by the Board. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under any such
Award shall, continue after the authority for grant of new Awards hereunder has
been exhausted.

 

11